   Case:20-00841-ESL13 Doc#:41 Filed:09/21/20 Entered:09/21/20 15:44:18                            Desc: Order
                         Granting No Oppo (Gen) Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:                                                     Case No. 20−00841 ESL

EDWIN JAVIER ORTIZ DIAZ
                                                           Chapter 13

xxx−xx−2751

                                                           FILED & ENTERED ON 9/21/20
                        Debtor(s)



                                    ORDER GRANTING UNOPPOSED MOTION

This case is before the Court on the following motion: Motion requesting entry of order to deem the plan amended
filed by Chapter 13 Trustee, docket #40.

The motion having been duly notified, no replies or objections having been filed timely, the Court having reviewed
the same and good cause appearing thereof, the motion is hereby granted.
In San Juan, Puerto Rico, this Monday, September 21, 2020 .
